Case 2:18-cv-00140-Z-BR Document 84 Filed 03/25/21                Page 1 of 6 PageID 2732



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                AMARILLO DIVISION

GUIDEONE MUTUAL INSURANCE                          §
COMPANY                                            §
                                                   §
       Plaintiff/Counter-Defendant                 §
                                                   §
v.                                                 §
                                                   §
FIRST UNITED METHODIST CHURCH OF                   §
HEREFORD                                           §
                                                   §
       Defendant/Counter-Plaintiff                 § CIVIL ACTION NO. 2:18-cv-00140-D
                                                   §

          GUIDEONE MUTUAL INSURANCE COMPANY’S MOTION TO RE-OPEN
           CASE PURSUANT TO RULE 60(b) OF THE FEDERAL RULES OF CIVIL
          PROCEDURE AND MOTION FOR LEAVE TO FILE BRIEFING ON FIRST
           UNITED METHODIST CHURCH OF HEREFORD’S COUNTERCLAIMS

       COMES NOW, Plaintiff/Counter-Defendant GuideOne Mutual Insurance Company

(“GuideOne”) and, pursuant to Federal Rule of Civil Procedure 60(b), hereby requests relief from

the Court’s Judgment entered in this case (Doc. No. 73) such that the case be re-opened and an

amended final judgment entered that clarifies the Court’s intention to grant partial summary

judgment on GuideOne’s claims pursuant to Rule 54(b) of the Federal Rules of Civil Procedure.

GuideOne further requests leave to file briefing on the counterclaims of Defendant/Counter-

Plaintiff First United Church of Hereford (“First United”) rendered moot by the Court’s prior

judgment. The undersigned counsel for GuideOne has conferred with counsel for First United

pursuant to Local Rule 7.1(a) regarding this motion and the relief sought therein. The motion is

opposed. In support of its motion, GuideOne would show unto the Court as follows:




                                            Page 1 of 6
Case 2:18-cv-00140-Z-BR Document 84 Filed 03/25/21                   Page 2 of 6 PageID 2733



                                             I.
                                   RELEVANT BACKGROUND

       1.      GuideOne originally filed suit on July 27, 2018. See Doc. No. 1. First United

timely filed an answer on October 5, 2018. See Doc. No. 7. On October 15, 2018, First United

filed a complaint setting forth the following counterclaims against GuideOne and another

defendant: vicarious liability; anticipatory breach of contract and breach of contract; breach of the

duty of good faith and fair dealing; deceptive trade practices and unconscionable conduct;

violations of the Texas Insurance Code; unfair insurance practices; negligent misrepresentation;

fraud; civil conspiracy; a request for a declaration enforcing the Appraisal Award at issue in this

case; and a request to compel mediation. See Doc. No. 11 at p. 14-25. GuideOne filed its answer

to First United’s counterclaims on November 30, 2018. See Doc. No. 21.

       2.      With permission from this Court, GuideOne subsequently amended its complaint

on May 9, 2019. See Doc. No. 31. In that pleading, GuideOne’s live complaint in this action, it

sought: (1) a declaration that the Appraisal Award at issue in this case does not comply with the

terms of the policy number 1432-879 (the “Policy”); (2) entry of an order striking the umpire who

issued the Appraisal Award; (3) entry of an order setting aside the Appraisal Award; and (4) any

other proper relief. Id. at p 8. First United filed an answer to GuideOne’s Amended Complaint

on May 30, 2019. See Doc. No. 34. Notably, the other defendant entities were subsequently

dismissed, leaving only GuideOne and First United as parties to this suit. See Doc. No. 46.

       3.      The Parties filed cross-motions for summary judgment on GuideOne’s claims. See

Doc. Nos. 49 (First United’s motion), 54 (GuideOne’s motion). These motions were fully briefed

to the Court. See Doc. Nos. 49, 52, 54, 56, 60, 65.

       4.      On April 1, 2020, the Court entered an Order granting GuideOne’s motion for

summary judgment and denying First United’s motion for summary judgment. See Doc. No. 70.

                                               Page 2 of 6
Case 2:18-cv-00140-Z-BR Document 84 Filed 03/25/21                   Page 3 of 6 PageID 2734



In doing so, the Court (1) found “that the appraisal award issued in this matter does not

substantially comply with the Policy’s terms[,]” (2) struck the state court appointed umpire, and

(3) set aside the Appraisal Award as void. Id. at p. 16.

       5.      First United moved for reconsideration of the above-referenced Order. See Doc.

No. 71. The Court denied the reconsideration motion in an Order issued on April 29, 2020,

specifically noting that “[j]udgments that are not final may be reconsidered by the district court

pursuant to Federal Rule of Civil Procedure 54(b).” See Doc. No. 72 at p. 2 (citation omitted). A

Judgment was subsequently issued. See Doc. No. 73.

       6.      First United then filed a Notice of Appeal. Doc. No. 74. Proceeding under the

belief that the Judgment issued was ripe for appeal, the parties then proceeded to brief before the

Fifth Circuit Court of Appeals. After briefing was completed but before oral argument was to take

place, the Fifth Circuit issued an order dismissing First United’s appeal for want of jurisdiction,

noting that the Court’s Judgment did not “resolv[e] First United’s counterclaims against GuideOne

or expressly order[] a partial summary judgment under Rule 54(b).” See Exhibit A (Unpublished

Fifth Circuit Opinion) at p. 3.

       7.      Through the instant Motion, GuideOne hereby requests that the Court re-open this

case pursuant to Rule 60(b) of the Federal Rules of Civil Procedure so that an amended judgment

may be entered which reflects the Court’s original intention to grant partial summary judgment to

GuideOne under Rule 54(b), thus making that ruling ripe for appeal to the Fifth Circuit. Further,

GuideOne contends that First United’s counterclaims are rendered moot by the Court’s judgment

in Doc. No. 70. As such, GuideOne herein further requests leave of this Court so that it may file

briefing regarding First United’s moot counterclaims prior to the likely appeal of the Court’s Order

granting declaratory judgment in favor of GuideOne.



                                              Page 3 of 6
Case 2:18-cv-00140-Z-BR Document 84 Filed 03/25/21                    Page 4 of 6 PageID 2735



                                         II.
                               ARGUMENT AND AUTHORITY

         8.    Rule 60(b) of the Federal Rules of Civil Procedure provides that “[o]n motion and

just terms, the court may relieve a party … from a final judgment, order, or proceeding” for a

number of reasons, including to address “mistake, inadvertence, surprise, or … any other reason

that justifies relief.” The rule “is to be construed liberally to do substantial justice.” Laguna

Royalty Co. v. Marsh, 350 F.2d 817, 823 (5th Cir. 1965) (citations omitted); see also Williams v.

Remington Arms Co., No. CIV.A.3:05-CV-1383D, 2008 WL 2467015, at *2 (N.D. Tex. June 19,

2008).

         9.    That the Court’s Order and/or Judgment in this case did not specify that such was

a partial summary judgment subject to Rule 54(b) was the result of “mistake” or “inadvertence”

of the type contemplated under Rule 60(b). As noted above, evidence of same is found in the

Court’s Order denying First United’s motion for reconsideration, which specifically invoked Rule

54(b) of the Federal Rules of Civil Procedure. See Doc. No. 72 at p. 2 (citation omitted).

Accordingly, GuideOne herein requests that this cause be re-opened so that an amended Judgment

may be issued that reflects the Court’s original intent.

         10.   Further, First United’s counterclaims in this action are based entirely upon the

premise that the Appraisal Award issued by the state court appointed appraiser is valid. The

Court’s Order in Doc. No. 70 definitively found it is not. As such, GuideOne contends that, in

light of the Court’s prior Order granting GuideOne’s motion for summary judgment, First United’s

counterclaims are moot. Accordingly, GuideOne seeks leave from the Court to file briefing on

that issue provided the Court finds it appropriate to do so at this juncture.




                                               Page 4 of 6
Case 2:18-cv-00140-Z-BR Document 84 Filed 03/25/21                  Page 5 of 6 PageID 2736



                                         III.
                                CONCLUSION AND PRAYER

       WHEREFORE, Plaintiff/Counter-Defendant GuideOne Mutual Insurance Company

respectfully requests the Court re-open this case pursuant to Federal Rule of Civil Procedure 60(b)

so that an amended final judgment may be entered that clarifies the Court’s intention to grant

partial summary judgment on GuideOne’s claims pursuant to Rule 54(b) of the Federal Rules of

Civil Procedure. Additionally, GuideOne requests leave to file briefing on the counterclaims of

Defendant/Counter-Plaintiff First United Church of Hereford rendered moot by the Court’s prior

judgment, and any other such relief as this Court may deem proper and just.



                                             Respectfully submitted,

                                             GERMER BEAMAN & BROWN PLLC
                                             301 Congress Avenue, Suite 1700
                                             Austin, Texas 78701
                                             Telephone: (512) 472-0288
                                             Facsimile: (512) 472-9260



                                             _________________________________
                                             R. Chad Geisler
                                             State Bar No. 00793793
                                             cgeisler@germer-austin.com
                                             W. Paul Miller
                                             State Bar No. 24068130
                                             pmiller@germer-austin.com

                                             ATTORNEYS FOR PLAINTIFF/COUNTER-
                                             DEFENDANT GUIDEONE MUTUAL
                                             INSURANCE COMPANY




                                              Page 5 of 6
Case 2:18-cv-00140-Z-BR Document 84 Filed 03/25/21                 Page 6 of 6 PageID 2737




                                CERTIFICATE OF SERVICE

By my signature below, I hereby certify that a true and correct copy of this document was served
on all counsel of record in this case by electronic mail on this the 25th day of March, 2021.


                                                    ___________________________




                             CERTIFICATE OF CONFERENCE

        By my signature above, I hereby certify that I complied with the “meet and confer”
requirement of Local Rule 7.1(a)-(b). I have sent emails to Defendant/Counter-Plaintiff’s counsel
regarding the issues raised in this motion and the relief sought therein, as well as other issues
related to this matter, on multiple occasions. Those attempts at conferring included providing a
draft of this motion for review on March 17, 2021. As of the date of the filing of this motion, no
response has been received to any of these communications. Therefore, the motion is presumed
to be opposed.




                                             Page 6 of 6
